Citation Nr: 0028933	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.  

2.  Entitlement to a total evaluation based upon individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In September 1996, the Board issued a decision denying 
relief.  In November 1997, the United States Court of 
Veterans Appeals vacated the Board's decision pursuant to a 
joint motion for remand.

In July 1998, the Board remanded this case to the RO for 
additional development.  This case is now once again before 
the Board.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder renders the veteran unable 
to obtain or retain employment. 

2.  Post-traumatic stress disorder precludes all forms of 
substantially gainful employment which are consistent with 
the veteran's educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial total evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996) and 4.130, Diagnostic Code 9411 
(1999).


2.  The criteria for entitlement to a total evaluation based 
upon 38 C.F.R. § 4.16(c) have been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999) and 4.16(c) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

This appeal arises from an initial rating decision which 
established service connection for the disability at issue 
and which assigned that disability an initial evaluation. 
Therefore, it is not the present level of disability which is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 30 percent evaluation if there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, a 30 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily), due such 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss.  A 50 percent evaluation 
is warranted if the disorder results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Post-traumatic stress disorder was diagnosed in December 
1993.  At that time, the veteran reported having sleeping 
problems and sleeping only a few hours at a time.  He also 
reported being startled by noises and avoiding crowds, and 
according to the veteran, at one job coworkers deliberately 
made loud noises to startle him.  The veteran also reported 
being afraid that if he grew angry he would hurt someone 
inadvertently.  The veteran reported intrusive thoughts about 
Vietnam, as well as nightmares, although he indicated he was 
not always able to remember the contents.  He also indicated 
that he was divorced and no longer employed, and his disorder 
was characterized as moderate to severe.  

Since that time additional reports of treatment and 
hospitalizations have been associated with the claims file.  
In December 1997, the veteran was hospitalized in connection 
with alcohol dependence and post-traumatic stress disorder.  
A global assessment of functioning evaluation of 35/55 was 
assigned at that time, although an addendum to the discharge 
report contains a GAF evaluation of 40/55.  

In September 1998, the veteran, pursuant to a remand by the 
Board, underwent a VA examination.  At that time, the veteran 
was described as unkempt, nervous, fidgety, fearful and edgy.  
According to the examiner, the veteran spoke in broken 
sentences with severe anxiety, and although the veteran was 
not delusional, his affect was constricted, his concentration 
was poor, and his memory was impaired.  The examiner opined 
that the veteran's memory was affected by his severe anxiety.  
The examiner assigned the veteran a GAF evaluation of 35 and 
indicated that the veteran would not have the ability to get 
along with coworkers or supervisors, that he did not have the 
ability to concentrate even on little tasks, and that the 
veteran was "unemployable because of his post-traumatic 
stress disorder severe."  (Sic).  

Treatment records from April 1999 document that the veteran 
at that time experienced difficulty sleeping and 
concentrating, was fearful much of the time and was 
hypervigilant.  The veteran was oriented, did not experience 
hallucinations, and was neither homicidal nor suicidal.  
Diagnoses were alcohol abuse, post-traumatic stress disorder, 
and panic attack with agoraphobia.  The GAF evaluation 
assigned at that time was 45.  

In November 1999, the veteran underwent a psychological 
evaluation.  The veteran reported that he lived in a home 
owned by his mother who did not live with him and that he 
spent most of his time out of doors hunting and fishing.  The 
veteran, who was described as very tan and ruddy, made 
appropriate eye contact, displayed a wide range of 
appropriate affect, and demonstrated no evidence of thought 
disorder.  The examiner indicated that the veteran had chosen 
a life style that suited his inclinations, noting that the 
veteran enjoyed the outdoors and preferred a solitary life 
style.  The examiner added that the veteran relied upon his 
mother and that changes in the veteran's situation might 
result in much poorer functioning and challenge the veteran's 
ability to cope.  The examiner provided a diagnostic 
impression of post-traumatic stress disorder and assigned a 
GAF evaluation of 55.  The examiner indicated that the 
veteran should consider the possibility of vocational 
rehabilitation, to acquire job skills, adding, however, that 
the veteran's anxiety in social situations might be 
problematic for him and that the veteran might be poorly 
motivated.  The examiner also indicated that the request to 
provide a separate GAF evaluation for the disability caused 
by post-traumatic stress disorder, alcoholism, and 
personality functioning is inappropriate, stating that the 
GAF is by definition global and that, in many cases, it is 
not possible to parcel out the relative contributions to 
disability created by various etiologies with any significant 
degree of reliability.   

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 60 to 51 is consistent with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A GAF 
evaluation from 41 to 50 contemplates serious symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF evaluation of 31 to 40 is consistent with some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

Examinations have revealed a range of GAF evaluations 
commensurate with characterization of the veteran's 
disability as moderate to quite severe.  However, in 
September 1998 a VA examiner concluded that the veteran, in 
essence, was rendered unable to pursue gainful employment as 
a result of his post-traumatic stress disorder.  Although the 
November 1999 examiner suggested the possibility of 
vocational rehabilitation, that examiner did not opine that 
the veteran was actually employable.  The Board further 
observes that while there is considerable evidence of alcohol 
dependence as a contributing factor to the veteran's 
disability picture, the November 1999 opinion does not 
provide the Board with any mechanism for distinguishing 
between the effects of alcohol dependence and post-traumatic 
stress disorder.  Furthermore, the September 1998 examination 
report suggests that the veteran's inability to pursue 
gainful employment is exclusively the result of post-
traumatic stress disorder.  

The evidence before the Board is at a minimum, in equipoise, 
with respect to the issue as to whether the veteran's post-
traumatic stress disorder renders him unable to work. The 
Board, therefore, resolves reasonable doubt in the veteran's 
behalf in concluding that it does.  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), the Court upheld the Secretary's 
interpretation that the criteria in diagnostic code 9411 as 
in effect prior to the regulatory changes for a 100% rating 
"are each independent bases for granting a 100% rating."  
Thus, inability to work is as a result of post-traumatic 
stress disorder is a sufficient basis to grant a schedular 
total rating in this case.  As such, a total schedular 
evaluation is warranted for post-traumatic stress disorder, 
if only under the criteria prior to the 1996 regulatory 
changes.  

II.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person from following a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

Furthermore, under the regulatory provisions in effect prior 
to the 1996 changes cited above, in cases where the only 
service-connected disability is a mental disorder assigned a 
70 percent evaluation and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, 38 C.F.R. § 3.15(a) is not applicable and the 
veteran's disorder must be assigned a total schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.17(c) (1996).  

The veteran's service-connected disability consists 
exclusively of post-traumatic stress disorder, which if 
properly evaluated, is 100 percent disabling, and the Board, 
as outlined above, finds that the veteran's disability 
renders him unable to obtain or retain employment.  Under 
these circumstances, the issue of entitlement to 
unemployability might appear to be moot.  However, a claim 
for a total rating based upon individual unemployability is 
not rendered moot by a grant of schedular total rating.  
James v. West, No. 98-1407 (June 22, 2000).  That this is so 
is predicated upon the possibility that the effective date 
for one benefit may not be the same as that of the other.  

In this case, where the sole service-connected disability is 
a psychiatric disorder and where the applicable criteria 
anticipate a total schedular evaluation in all cases where 
the disability results in demonstrable inability to obtain or 
retain employment, a claim for total evaluation based upon 
individual unemployability might appear to be, in fact, a 
claim for total schedular evaluation.  However, in keeping 
with the holding of the United States Court of Appeals for 
Veterans Claims in James and in order to assure that the 
veteran's procedural rights are guaranteed, the Board 
addresses the issue at hand on its merits, as if the issue of 
entitlement to a higher schedular evaluation were not before 
it.  

In a case such as this where the veteran's disability, if 
properly evaluated, is 100 percent disabling and the 
veteran's disability precludes a veteran from securing or 
following a substantially gainful occupation, the Board 
believes that the proper remedy under 38 C.F.R. § 4.16(c) 
(1996) would be to assign a total schedular evaluation.  That 
benefit is greater than a simple grant of entitlement to 
individual unemployability, and, therefore, the Board, in 
keeping with Karnas, applies that version of 38 C.F.R. § 4.16 
in effect prior to the regulatory changes at issue in this 
case.  The Board, therefore, concludes that entitlement to a 
total schedular evaluation based upon 38 C.F.R. § 4.16(c) is 
warranted.  


ORDER

A total initial evaluation for post-traumatic stress disorder 
is granted.  

A total evaluation based upon 38 C.F.R. § 4.16(c) is granted.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

